Citation Nr: 1012064	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as schizophrenia and a bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of this hearing is in the claims folder. 

This matter was previously before the Board in March 2008, 
when it was remanded for additional development.  It has been 
returned for further appellate review. 

As noted in the remand, a claim for service connection for 
schizophrenia has been previously denied and not appealed.  
The Veteran's most recent claim was for a bipolar disorder, 
and the RO addressed the matter on a de novo basis.  As this 
provides the Veteran with the broadest possible review, the 
Board will continue to do likewise.  

The Veteran submitted additional evidence in support of his 
claim in November 2009, but he did not submit a waiver of RO 
review of this evidence.  However, a review of the claims 
folder shows that the additional evidence is a copy of 
November 1977 hospital records that were previously submitted 
and considered by the RO.  Therefore, as the additional 
evidence is duplicative of evidence that was already 
considered by the RO, neither a waiver nor additional RO 
review is necessary, and the Board may proceed with 
adjudication of this claim without fear of harm to the 
Veteran.  


FINDINGS OF FACT

1.  The service treatment records and service personnel 
records are negative for evidence of a psychiatric disorder.  

2.  The initial medical diagnosis of a psychiatric disability 
was in October 1971, which was 13 months after the Veteran's 
discharge from active service.  

3.  There is no competent medical opinion that relates the 
Veteran's current psychiatric disability to active service.  


CONCLUSION OF LAW

A psychiatric disability variously diagnosed as schizophrenia 
and a bipolar disorder was not incurred in or aggravated by 
active service, nor may a psychosis be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a letter in June 
2005 that contained all of the notification required by 38 
C.F.R. § 3.159, as defined by Pelegrini.  It also contained 
the first three elements of notification as defined by 
Dingess.  This letter was provided to the Veteran prior to 
the initial adjudication of his claim.  

The Veteran was not provided with notification pertaining to 
the assignment of disability evaluations and effective dates 
until March 2006.  This aspect of the notice was not provided 
until after the initial adjudication of the Veteran's claim.  
However, this timing deficiency was cured by the 
readjudication of the Veteran's claim by the RO after he had 
received the notification, most recently in a September 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.  

The Board further concludes that the duty to assist has also 
been met.  This appeal was remanded to obtain additional 
evidence, and all requested development has been completed.  
The Veteran's service treatment records and service personnel 
records have been obtained.  Private medical records and VA 
treatment records have also been obtained, as have all 
medical records utilized by the Social Security 
Administration (SSA) in determining that the Veteran is 
disabled.  He was afforded a VA examination in May 2009, and 
the examiner provided the opinion requested by the March 2008 
remand.  As noted, the Veteran provided testimony regarding 
his claim at a hearing.  There is no indication that there is 
any outstanding relevant evidence, and the Board will proceed 
with consideration of the appeal.  

Service Connection

The Veteran contends that he developed a chronic psychiatric 
disability during active service, or that it may be presumed 
that he developed this disability during service.  He argues 
that his performance declined during his last few months in 
service, and that he argued with his supervisors.  The 
Veteran also states that he began to hear voices and 
experience other psychiatric symptoms within months of 
discharge from service, and has recently claimed that his 
attempted assault of a woman which led to his arrest and 
initial diagnosis occurred within a year of discharge from 
service.  His original claim also notes that the Veteran had 
several confrontations with his supervisors during his last 
year of active service, and says that the Veteran was 
arrested for assault and battery with attempt to ravish 13 
months after discharge, after which he was hospitalized and 
found not guilty by reason of insanity. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Initially, the Board notes that it is well established that 
the Veteran has a current diagnosis of a psychiatric 
disability.  Therefore, the most relevant evidence for 
discussion is that which shows this disability began either 
during service or during the one year presumptive period 
after service or which otherwise shows the current diagnosis 
is the result of active service.  Records regarding the 
Veteran's ongoing treatment and records that do not address 
his psychiatric history or express an opinion as to the 
etiology of his disability dating from the early 1970s to the 
present have been reviewed but need not be discussed. 

A review of the service treatment records is entirely 
negative for evidence of complaints or treatment relating to 
a psychiatric disability.  The July 1966 entrance examination 
shows that the psychiatric examination was normal, and a 
Report of Medical History obtained at that time also fails to 
show any psychiatric complaints.  The August 1970 discharge 
examination found the Veteran to be psychiatrically normal, 
and he denied all psychiatric symptoms on the Report of 
Medical History he completed at that time.  

A review of the Veteran's personnel records shows that his 
final performance report, which is dated April 1970, was very 
favorable, with no weaknesses noted.  

The initial post service evidence of a psychiatric disability 
is a report from the Danville State Hospital.  This shows 
that the Veteran was admitted on October 29, 1971.  There had 
been charges filed against him for assault with attempt to 
ravish the previous day, October 28, 1971.  The police had 
arrived during his attempted assault, and the report states 
that at the time of his arrest, he had many delusional 
ideations and magical thinking, and he admitted to auditory 
hallucinations.  The Veteran remained in and out of this 
institution until June 22, 1973, and the records state he was 
hospitalized for a total of 261 days in this period.  The 
diagnosis was paranoid schizophrenia.  

Legal records from December 1972 show that the Veteran had 
been found Not Guilty by Reason of Insanity of the crime of 
Assault with Intent to Ravish.  The arrest date was October 
28, 1971.  

Private hospital records from September 1973 include as part 
of the Veteran's history the fact that he served four years 
in the military, and had worked in a generally responsive 
fashion.  He had remained idle for about a year after 
discharge, until he got a job at an auto parts store and 
began to attend a junior college.  The history states that it 
was about this time that the Veteran began to develop clear 
signs of his mental illness.  The Veteran related his belief 
that his mental troubles had their beginnings when he had 
been rejected by a girlfriend at about 15 years of age.  

The Veteran was afforded a VA psychiatric examination in 
February 1977.  His history noted that he had served four 
years in the military, and then remained idle for about a 
year before beginning community college.  His arrest for 
assault and subsequent psychiatric treatments were noted.  On 
mental status examination, the Veteran admitted being jailed 
for rape or attempting rape in 1970, which he explained by 
stating he had a sexual hang-up from childhood.  The 
diagnosis was paranoid type schizophrenia.  

November 1977 private hospital records state that the Veteran 
has a history of chronic schizophrenia dating back to 
approximately age 16.  The remainder of these records does 
not comment on the date that his disability began, other than 
to note he had been hospitalized on several prior occasions.  

The Veteran had a private psychiatric examination in July 
1982.  He told the examiner that he had been in the military 
from 1966 to 1970.  He had enrolled in a community college in 
1971 for two months but ended his study with the appearance 
of his mental illness.  The history of his subsequent 
treatment was described.  

March 1985 VA treatment records say the Veteran had a history 
of many hospitalizations with the diagnosis of paranoid 
schizophrenia, beginning in 1971 with delusions of reference, 
thought broadcasting, and auditory hallucinations.  His first 
psychotic break came when he assaulted a woman.  

VA treatment records dated March 1986 state that the 
Veteran's first paranoid psychotic episode was in 1971.  

Letters from the Veteran's brothers were received in October 
2004.  They note he was a quiet person before entering 
military service.  However, his personality seemed to have 
changed after discharge, and he seemed withdrawn and 
depressed.  During 1971 he became very paranoid and believed 
people were talking about him.  He also assaulted a woman 
during that time period.  One brother noted that the Veteran 
had been committed the day after the assault.  The brothers 
concluded that the Veteran's problems seemed to have started 
after he was discharged from the military.  

The Veteran had a private psychiatric examination in June 
2005.  He reported that he had experienced difficulty in 
doing his work in the military due to problems with his 
concentration.  He added that not long after discharge he had 
experienced a mental breakdown which was characterized by an 
attempted assault.  The personal history portion of the 
examination report states that the Veteran was discharged 
from the military in 1970, and it was shortly after this time 
that he experienced his psychiatric break.  

At the February 2008 hearing, the Veteran testified that he 
did not have any psychiatric trouble in high school.  He 
suspected his problems began during service, because he was 
disciplined twice by his commanding officer and he also had 
some trouble with fellow servicemen.  He did not receive any 
psychiatric treatment in service though.  After discharge, he 
began to work at an auto parts store in November 1970.  He 
reportedly had been there for about four months when he began 
to experience delusions of reference, which was in 
approximately March 1971.  He had also been experiencing 
memory problems, which interfered with his work.  He had 
entered community college in September 1971.  He was not 
officially diagnosed as having a disability until October 
1971.  The Veteran stated that he had hidden his symptoms 
until that time.  See Transcript.  

The Veteran underwent a VA psychiatric examination in May 
2009.  The examiner stated that he reviewed the records in 
the Veteran's claims folder for three hours to prepare for 
the report, and further noted that he spent and hour and a 
half evaluating the Veteran.  The Veteran was noted to have 
been in the military from 1966 to 1970.  He had a single 
reprimand during this period for lack of cooperation with a 
superior officer.  After the Veteran's discharge from the 
service, he worked at an auto parts store.  He reported that 
he started to experience his psychiatric symptoms within four 
to five months of discharge.  In spite of these symptoms, he 
was able to get enrolled in college.  He then assaulted a 
woman with the intent to sexually assault her in September 
1971.  He immediately gave a confession that was considered 
bizarre by the police.  He had initially been processed 
through the criminal system but was transferred to a facility 
for the criminally insane.  The Veteran said that his police 
records had been destroyed as a result of his insanity 
verdict, and that he had not been able to recover these 
records.  The remainder of the Veteran's history was also 
reviewed.  

After the completion of the record review and examination, 
the diagnosis was bipolar disorder, most recent episode 
depressed.  The examiner explained that the Veteran's 
symptoms, including the ability to control his psychotic 
symptoms with careful treatment, supported the diagnosis of a 
bipolar disorder rather than schizophrenia.  The examiner 
added that the onset of the bipolar episodes did not occur 
until after discharge from the military.  The service 
treatment records did not show evidence of manic or depressed 
episodes, and his records showed an honorable discharge with 
appropriate promotion during service.  The records also 
indicated that the first documented hospitalization occurred 
13 months after discharge, but that the events that led to 
the hospitalization, which were a bizarre attempt at a sexual 
assault, occurred 11 to 12 months after discharge.  
Unfortunately there were no police documents or courtroom 
proceedings documenting the time course of this manic 
episode.  The examiner added that without third party 
evidence that the symptoms were present 11 to 12 months after 
discharge from service, a determination of a link to military 
service would be mere speculation.  

After a review of the Veteran's contentions and the evidence, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
psychiatric disorder.  The evidence does not show that this 
disability began either during service or within the first 
year after discharge from service.  

Initially, the Board notes that in the September 1973 
hospital records, the Veteran expressed his belief that his 
problems began when he was rejected by a girlfriend at the 
age of 15.  The November 1977 records also state that his 
disability began at age 16.  This raises the question as to 
whether or not the Veteran's disability existed prior to 
service.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or when clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

In this case, the Veteran's entrance examination is negative 
for a psychiatric disability.  He is therefore entitled to 
the presumption of soundness.  

This presumption can be rebutted if there is clear and 
unmistakable evidence that the Veteran's psychiatric 
disability existed prior to service.  In this case, there is 
no such evidence.  There is no competent evidence whatsoever 
of treatment for a psychiatric disability prior to service, 
and the Veteran has denied receiving such treatment.  The 
September 1973 records are clearly an expression of the 
Veteran's opinion as to the root of his trouble, and there is 
no indication that this opinion was affirmed by a medical 
professional.  Similarly, the November 1977 reference to a 
disability beginning at age 16 is not supported by any other 
evidence, and was most likely also obtained from the Veteran.  
These two records do not constitute the type of near 
undebatable facts required to constitute clear and 
unmistakable evidence, and the presumption of soundness is 
not rebutted.  

The Board further notes that many of the basic facts are not 
in dispute in this case.  Although the Veteran believes that 
his being disciplined in service was an early manifestation 
of his psychiatric disability, he states that he was not 
treated for this disability in service, and this is supported 
by the record.  The Veteran contends and the record also 
confirms that he began to experience psychiatric symptoms 
sometime in 1971.  This question that must be determined is 
whether or not the Veteran's disability began prior to the 
end of the one year presumptive period in September 1971.  

Unfortunately, the preponderance of the objective evidence 
shows that the Veteran's psychiatric disability initially 
manifested in October 1971, which was 13 months after his 
discharge from service.  The only remaining contemporaneous 
legal documentation and the report of the initial 
hospitalization show that the Veteran committed his assault 
on October 28, 1971 and had been committed to a psychiatric 
hospital the next day.  Subsequent histories have 
consistently placed the initial break in 1971, with the 
exception of the February 1977 records in which the Veteran 
admitted being jailed for attempted rape in 1970, and the 
most recent VA examination in May 2009 in which the Veteran 
reported that the events that lead to his arrest actually 
occurred in September 1971.  The Board does not find these 
statements to be credible, as they were reported many years 
after the fact by a man with a chronic psychiatric 
disability, and as they are clearly contradicted by the 
contemporaneous records stating that the initial break and 
assault occurred in October 1971.  

Furthermore, the only competent medical authority to express 
an opinion is the May 2009 VA examiner, who states that the 
Veteran's disability did not begin until after discharge from 
service, and that the first documented evidence of a 
psychiatric disability was dated 13 months after the 
Veteran's discharge.  In addition, the examiner stated that 
events which led to the hospitalization were an assault, 
which occurred 11 or 12 months after discharge.  He opined 
that a determination of a link to military service would be 
mere speculation, and stated that the reason he could not 
provide the opinion was that third party evidence that the 
symptoms were present 11 to 12 months after discharge from 
service would be required to do so.  At this juncture, the 
Board observes that it would be impossible to obtain third 
party evidence of the assault 11 or 12 months after discharge 
as the contemporaneous evidence clearly shows it occurred 13 
months after discharge on the day before the Veteran's 
hospitalization in October 1971.  The Veteran's original 
March 2005 claim also states that the assault occurred 13 
months after discharge.  The Board concludes from this 
examiner's opinion that the Veteran's disability did not 
began during service, and that it did not began during the 
first year after discharge from service.  

In reaching this decision, the Board has considered the 
letters from the Veteran's brothers in which they both state 
the Veteran's personality had changed after his discharge 
from service.  However, neither of the Veteran's brothers is 
shown to have any training in the field of psychiatry, and 
they are not competent to state that this change in 
personality equated to a psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, while 
both brothers state that the Veteran began to experience 
paranoid symptoms prior to his arrest for assault, the only 
brother to date the beginning of the paranoid symptoms say 
they began in 1971 at about the time he was arrested for his 
assault.  As has been established, this was 13 months after 
discharge.  These statements do not show that the Veteran's 
disability began within one year of discharge from service.  

The Board has also considered the Veteran's contentions that 
he began to experience problems with concentration in service 
as a result of his disability, and that he began to have 
delusions beginning in approximately March 1971 while working 
for an auto parts store.  While the Veteran is competent to 
report his symptoms, he is not competent to state exactly 
when these symptoms became a full blown mental illness.  The 
competent medical records show that the initial finding of a 
psychiatric disability was in October 1971, which was 13 
months after discharge.  In addition, the Board is unable to 
find his current report of delusions dating from March 1971 
to be credible.  The Board notes that his testimony to this 
effect is dated nearly 37 years after the fact, and it is 
contradicted by September 1973 and February 1977 hospital 
records that both note the Veteran remained idle for about a 
year before obtaining his job.  The Board finds that the more 
contemporaneous evidence is likely to be more accurate than 
the Veteran's memory of events 37 years after the fact.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran's current psychiatric disability 
began during service or during the first year after discharge 
from service, and that therefore service connection for this 
disability is not warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as schizophrenia and a bipolar disorder, 
is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


